Citation Nr: 1310547	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-04 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional development is required before the Veteran's appeal of these claims can be adjudicated.  Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran filed these claims of entitlement to service connection for bilateral hearing loss and tinnitus in March 2008.  The RO first considered and denied these claims in October 2008.  Subsequent to that denial, the Veteran submitted additional evidence, including lay statements in February 2009, April 2009, and July 2009.  In the April statement, he noted "[he] went to the doctor in [Fort Leonard Wood, Missouri] for [his] hearing issue or loss."  In the July statement, the Veteran said he "went to [the] medical station at [Fort Leonard Wood, Missouri], but [he] can't see it on [his] records."  

The date of that treatment is unclear, but his statements suggest it occurred sometime during his military service.  It does not appear the RO attempted to obtain these service treatment records (STRs), however.  Without them, the RO again denied his claims in August 2009.

Therefore, prior to any further consideration of these claims, the AMC or RO needs to try and obtain these apparently outstanding STRs.  38 C.F.R. § 3.159(c).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Attempt to obtain the outstanding STRs the Veteran referenced in his April and July 2009 statements from the National Personnel Records Center (NPRC) or other appropriate source since he claims to have been seen at Fort Leonard Wood, Missouri, concerning his hearing impairment.  Since these records, assuming they still exist, are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these records as are required of this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2. Then readjudicate these claims for service connection for bilateral hearing loss and tinnitus in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


